Exhibit 10.18
 
AMENDMENT NO. 6
 
TO NOTE EXCHANGE AND OPTION AGREEMENT


 
This AMENDMENT NO. 6 to the NOTE EXCHANGE AND OPTION AGREEMENT is entered into
as of December 30, 2011 (this “Amendment”), by and among KEYWIN HOLDINGS
LIMITED, a British Virgin Islands company (“Keywin”), and NETWORK CN INC., a
Delaware corporation (the “Company”).  Each of the parties hereto is referred to
as a “Party” and collectively as the “Parties.”  Capitalized terms used, but not
otherwise defined, herein have the meanings ascribed to such terms in the
Original Agreement (as defined below).
 
BACKGROUND
 
The Parties entered into a Note Exchange and Option Agreement, dated as of April
2, 2009, as amended by Amendment No. 1 to Note Exchange and Option Agreement,
dated as of July 1, 2009, Amendment No. 2 to Note Exchange and Option Agreement,
dated as of September 30, 2009, Amendment No. 3 to Note Exchange and Option
Agreement, dated as of January 1, 2010, Amendment No. 4 to Note Exchange and
Option Agreement, dated as of September 30, 2010 and Amendment No. 5 to Note
Exchange and Option Agreement, dated as of June 1, 2011 (together, the “Original
Agreement”), pursuant to which the Company (a) issued 61,407,093 shares of its
common stock  (on post split basis), par value $0.001 per share in exchange for
certain notes payable by the Company held by Keywin, (b) agreed to grant Keywin
an option (the “Option”) to purchase from the Company an aggregate of 24,562,837
shares of the Common Stock (on post split basis)  for an aggregate purchase
price of $2,000,000, exercisable within 33 months after April 2, 2009 and (c)
the Company shall have the right, at its sole discretion, to terminate the
Option by providing Keywin with thirty (30) days’ advance written notice of such
termination.  The Parties now desire to enter into this Amendment to modify the
terms of the Original Agreement as more specifically set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises of the Parties, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
 
1.           Amendment to Exercise Period: Subsection (a) of Section 2, of the
Original Agreement is deleted in its entirety and in lieu thereof the following
provision is inserted:
 
(a)           For a thirty-nine (39) month period commencing on the Closing Date
(the “Exercise Period”), the Noteholder shall have the right to purchase from
the Company an aggregate of 24,562,837 shares of the Common Stock (on post split
basis) for an aggregate purchase price of $2,000,000 (the “Purchase
Price”).  The Option may be exercised by the Noteholder at any time during the
Exercise Period by giving written notice to the Company.
 
 
 

--------------------------------------------------------------------------------

 

 
2.           Agreement.  In all other respects, the Original Agreement shall
remain in full force and effect.
 
3.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.
 

  NETWORK CN INC.                    
By
/s/ Godfrey Hui    
Name: Godfrey Hui
   
Title: Director and Deputy CEO
         

 
 

 
KEYWIN HOLDINGS LIMITED
                   
By
 /s/ Earnest Leung    
Name: Earnest Leung
   
Title: Director
         

 
 
 
Amendment No. 6 Note Exchange and Option Agreement

--------------------------------------------------------------------------------